Order entered April 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01186-CR

                                LAURA SANDERS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. MB10-52665

                                            ORDER
       We GRANT the State’s April 9, 2014 motion for permission to supplement its brief. We

ORDER the State’s letter brief received on April 9, 2014 filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE